DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by de Avila Ribas et al. (US Publication No. 2018/0102464).
Regarding claim 1, de Avila Ribas discloses a jointing material consisting of:
one type of element at 0.1wt% to 10wt% (paragraph 28)
a remainder of tin (paragraph 50)
the jointing material is a binary alloy (paragraph 22)
the one type of element is titanium (paragraph 28)
Regarding claim 13, de Avila Ribas discloses a jointing material consisting of:
one type of element at 0.1wt% to 10wt% (paragraph 28)
a remainder of tin (paragraph 50)
the jointing material is a binary alloy (paragraph 22)
the one type of element is vanadium (paragraph 45)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over de Avila Ribas et al. (US Publication No. 2018/0102464).
Regarding claim 4, de Avila Ribas discloses the limitations as discussed in the rejection of claim 1 above.  de Avila Ribas does not disclose a melting point of a compound of the element with tin is 1,000 degrees C or higher.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the compound to maximize the melting point 
Regarding claim 8, de Avila Ribas discloses the limitations as discussed in the rejection of claim 1 above.  De Avila Ribas does not disclose the jointing material comprises the element at a content rate higher than 5wt% and 10wt% or lower.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the relative amounts of tin and another element to optimize the adhesion vs. contact resistance to improve current flow while maintaining device integrity from stress due CTE mismatch (paragraph 12), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
Regarding claim 12, de Avila Ribas discloses a jointing material consisting of:
one type of element at 0.1wt% to 10wt% (paragraph 28)
a remainder of tin (paragraph 50)
the jointing material is a binary alloy (paragraph 22)
de Avila Ribas does not disclose the one type of element is zirconium.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the material of the one type of element of de Avila Ribas to include the art recognized equivalent element of zirconium as an acceptable alternative solution to existing solder alloys to optimize the CTE matching and thermal and electrical properties of the jointing material to improve the life of the device operation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 15, de Avila Ribas discloses the limitations as discussed in the rejection of claim 13 above.  De Avila Ribas does not disclose the jointing material comprises the element at a content rate higher than 5wt% and 10wt% or lower.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the relative amounts of tin and another element to optimize the adhesion vs. contact resistance to improve current flow while maintaining device integrity from stress due CTE mismatch (paragraph 12), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over de Avila Ribas et al. (US Publication No. 2018/0102464) in view of Lebby et al. (US Patent No. 5,358,880).
Regarding claim 6, de Avila Ribas discloses the limitations as discussed in the rejection of claim 1 above.  Crawford also discloses using the jointing material for light emitting diode displayers (paragraph 461).  de Avila Ribas does not disclose jointing a light emitting element and a carbon base to each other using the jointing material to fabricate a semiconductor device.  However, Lebby discloses jointing a light emitting element to a carbon base using a jointing material (col. 4, lines 24-52).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have 
Regarding claim 7, Lebby discloses a semiconductor device comprising: a light emitting element; a carbon base; and the jointing material according to claim 1, that joints the light emitting element and the carbon base to each other (col. 4, lines 24-52).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al. (US Publication No. 2012/0056234) discloses the use of zirconium and tin in a jointing material for an LED package (paragraph 39).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      9/24/2021               Examiner, Art Unit 2897